Title: Thomas Jefferson to Nathaniel Bowditch, 26 October 1818
From: Jefferson, Thomas
To: Bowditch, Nathaniel


          
            Dear Sir
            Monticello
Oct. 26. 18.
          
          I have for some time owed you a letter of thanks for your learned pamphlet on Dr Stewart’s formula for obtaining the Sun’s distance from the motion of the moon’s Apsides; a work however, much above my Mathematical stature. this delay has proceeded from a desire to address you on an interest much nearer home, and on the subject of which I must make a long story.
          On a private subscription of about 50. or 60,000 D. we began the establishment of what we called the Central college, about a mile from the village of Charlottesville and 4. miles from this place, and have made some progress in the buildings. the legislature, at their last session, took up the subject and passed an act for establishing an University, endowing it for the present with an annuity of 15,000.D. and directing Commissioners to meet, to recommend a site, a plan of buildings, the professorships necessary for teaching all the branches of science at this day deemed useful Etc. the Commissioners, by a vote of 16. for the Central college, 2. for a 2d place and 3. for a 3d adopted that for the site of the University. they agreed to approved, by an unanimous vote, the plan of building begun at that place, and agreed on such a distribution of the sciences as it was thought might bring them all within the competence of 10. professors; and no doubt is entertained of a confirmation by the legislature at their next meeting in December. the plan of building is, not to erect one single magnificent building to contain every body, and every thing, but, to make of it an Academical village, in which every professor shall have his separate house, containing his lecturing room, with 2. 3. or 4. rooms for his own accomodation, accordingly as he may have a family or no family, with kitchen, garden Etc distinct Dormitories for the students, not more than two in a room, & separate boarding houses for dieting them by private housekeepers. we conclude to employ no Professor who is not of the 1st order of the science he professes, that where we can find such in our own country, we shall prefer them, and where we cannot, we will procure them wherever else to be found. the standing salary proposed is of 1000. to 1500.D. with 25.D. tuition fee from each student attending any professor, with house, garden Etc free of rent. we believe that our own state will furnish 500. students, and have having good information that it will be the resort of all the Western and Southern states, we count on as many more from them, when in full operation. but as the schools will take time to fill, we propose that until the tuition fees, with the salary shall amount to 2000.D. we will make up that deficiency so as to ensure 2000.D. from the out-set. the soil in this part of our country is as fertile as any upland soil in any of the Maritime states, inhabited fully by a substantial yeomanry of farmers (tobacco long since given up) and being at the 1st ridge of mountains, there is not a healthier or more genial climate in the world. our maximum of heat, and that only of 1. or 2. days in summer is about 96. the minimum in winter is +5½ but the mean of the months of June July, Aug. are 72. 75. 73. and of Dec. Jan. Feb. are 45. 36. 40. the thermometer is below 55. (the fire point) 4. months in the year, and about a month before & after that we require fire in the mornings and evenings. our average of snow is 22.I. covering the ground as many days in the winter. the necessaries of life are extremely cheap, but dry goods and groceries excessively dear, which renders it prudent to draw them directly from Philadelphia, New York or Boston, as they come to our doors by water. our religions are Presbyterians, Methodist, Baptist & a few Anglicans, a preacher of some of these sects officiating in Charlottesville every Sabbath. our society is neither scientific nor splendid, but independant, hospitable, correct and neighborly. but the Professors of the University will of themselves compose a scientific society. they will be removable only by a vote of two thirds of the visitors, and when you are told that the visitors are mr Madison, Presidt Monroe & myself, all known to you by character, Senator Cabell, Genl Cocke, mr Watson, gentlemen of distinguished worth and information, you will be sensible that the tenure is in fact for life.   Now, Sir, for the object of all this detail. I have stated that where men of the 1st order of science in their line can be found in our own country, we shall give them a willing preference. we are satisfied that we can get from no country a professor of higher qualifications than yourself for our Mathematical department, and we entertain the hope and with great anxiety that you will accept of it. the house for that Professorship will be ready at midsummer next or soon after, when we should wish that school to be openend opened. I know the prejudices of every state against the climates of all those South of itself: but I know also that the candid traveller advancing Southwardly, to a certain degree at least, sees that they are mere prejudices, and that the real advantages of climate are in the middle & temperate states, and especially when above their tide waters.
          I must add that all this is written on the hypothesis that the legislature will confirm the report of the Commissioners. but that is not doubted: and therefore I make this early application to pray you to take this proposition into consideration; and as soon as you can settle your mind on it, to favor me with a line on the subject, shortening my anxiety for it’s reception only according to your convenience. in the mean time accept the assurance of my great esteem and respect.
          
            Th: Jefferson
          
        